JUDGMENT
Per Curiam
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief and supplements filed by appellant. *16See Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s March 22, 2016 order denying leave to file documents and enjoining appellant from filing any other submissions in this closed case (except for the notice of appeal currently before this court) be affirmed. Appellant has not presented any arguments relevant to this order, and he has therefore forfeited any possible arguments. See United States ex rel. Totten v. Bombardier Corp., 380 F.3d 488, 497 (D.C. Cir. 2004) (“Ordinarily, arguments that parties do not make on appeal are deemed to have been waived.”). Moreover, this appeal is untimely as to the October 29, 2015 order dismissing appellant’s complaint. Appellant did not move to extend the time to appeal within 30 days after the time to appeal expired, see Fed. R. App. P. 4(a)(5); nor did he move to reopen the appeal within the earlier of 180 days after entry of the order or 14 days after he received notice of its entry, see Fed. R. App. P. 4(a)(6).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.